DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
This Office Action is in response to applicant's communication filed 10 February, 2022. Claims 1-3, 7-13, 17-21, 26 and 29 has been amended. Claims 1-7 has been currently canceled. No claim has been newly added. As a result, claims 1-31 are now pending in this application. 
Response to Arguments
Applicant’s arguments, see remark, filed 10 February, 2022, with respect to the rejections of claims 1-31 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
a)	At pages 15-17, Applicant respectfully asserts Dubois does not, however, teach a data heap. A heap is a particular type of tree data structure. The term "heap" is defined at paragraph [0012] of the applicant's specification, as follows: a binary tree in which a key value in a parent node is always greater than or equal to the key value in a corresponding child node (a max tree) or always less than or equal to the key value in such corresponding node (a min tree). This definition has been incorporated into claim 1 and the other independent claims. Neither of the cited references teach a data heap data structure at all, much less the direction of a data stream into a data heap.

In response, the Examiner respectfully submits that Dubois’s invention involves a schema repository which stores schemas for different data formats associated with the data items and that schema may be generated based on information provided by an entity associated with the data source. For example, the entity may specify particular data fields which contains data items associated with the data sources and entities may specify a field of use for data ingested from the data source according paragraph [0017]. The examiner correlates schema repository which stores schemas for different data formats associated with the data items as ‘’data heap’.4

However, the Examiner respectfully agrees that under the prior art rejections for claims 1, 9, 11, 19 and 21 have been fully considered and are persuasive for the newly amended features. Therefore, the rejection has been withdrawn for the newly amended limitation “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”. However, upon further consideration, a new ground(s) of rejection is made. This rejection is made using Jean F. Dubois et al. (U.S. Patent Pub. Application Number US 2016/0179849 A1, hereinafter “Dubois”) in view of Jasmeet Chhabra et al. (U.S. Patented Application Number US 2020/0007455 A1, hereinafter “Chhabra”), and in view of Marc Patoureaux et al. (U.S. Patented Application Number US 2008/0270254 A1, hereinafter “Patoureaux”).

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 19-22, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean F. Dubois et al. (U.S. Patent Pub. Application Number US 2016/0179849 A1, hereinafter “Dubois”) in view of Jasmeet Chhabra et al. (U.S. Patented Application Number US 2020/0007455 A1, hereinafter “Chhabra”), and in view of Marc Patoureaux et al. (U.S. Patented Application Number US 2008/0270254 A1, hereinafter “Patoureaux”). 

With respect to claim 1 Dubois teaches a method for secondary tagging of data, comprising the steps of:
a. receiving a data stream at a controller, wherein the data stream comprises a plurality of data elements being directed into a data heap (see [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to ‘obtain data items (i.e. receiving a data stream)’, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage corresponding to data heap)),
b. applying a first data heap tagging application to one of the data elements (see Para [0018], performing data tagging to tag a piece of data with classification tags and/or entity-relationship tags by the classification tagging application), 
f. after applying the first data heap tagging application and second data heap tagging application to the data stream, storing each element in the data stream in the data heap (see Para [0018] and [0042], a data processing module 330 may ‘perform RDF tagging on data items (i.e. first data heap tagging application)’, and an RDF tagging module may be accessible via an application programming interface may access an RDF tagging module to add, remove, and/or ‘modify an RDF tag to be applied to data items (i.e. second data heap tagging application)’ of a particular type, wherein the RDF tagging module may pull existing data items from common data format storage 350 and may perform re-tagging on the existing data items based on the re-configuration. (i.e. add, remove, and/or modify an RDF tag to be applied to data items such as adding a tag and adding new tag to a data item corresponding to ‘second data heap tagging application’)).  
However, Dubois does not explicitly teach “ wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node; wherein the first data heap tagging application searches for a match to a first target element; c. if a match with the first target element is found, tagging such element with a first tag; d. applying a second data heap tagging application to one of the data elements, wherein the second data heap tagging application searches for a match to a second target element, wherein the first target element and second target element are not the same; e. if a match with the second target element is found, tagging such element with a second tag;”.

However, Chhabra teaches “wherein the first data heap tagging application searches for a match to a first target element (see Para [0052], ‘a principal with a certain tag (i.e. first target element)’ may only query other principals ‘with the same tag (i.e. matching element))’; 
c. if a match with the first target element is found, tagging such element with a first tag (see Para [0039] an authorized user may add, modify, or remove tags from a particular resource. Grouping an item into a first tag category of the matched tag categories performed to a first tag categories or groups) and [0041], the resource to have certain matching tags in order for the user to access the resource. For example, only individuals having a particular role may be authorized to access a resource, and those individuals may be associated with one or more tags that allow the individuals to access the resource).
d. applying a second data heap tagging application to one of the data elements, wherein the second data heap tagging application searches for a match to a second target element, wherein the first target element and second target element are not the same (see Para [0052], the service may identify ‘the tag(s) of the principal and the tag(s) of the resource (i.e. two different elements) to determine if any of the tag(s) match);
e. if a match with the second target element is found, tagging such element with a second tag (see Para [0083], the service may add or associate one or more tags of the creator with the resource, which may effectively "paint" the resource with one or more tags of the user, and by adding these tags, the resources may be attributed or linked to the user.  At the same time, in some instances, the user may be given access to the resources due to the matching of tags (or at least some of the tags) between the user and the resource.  The tags and tag values may be given to the resource in this operation)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to organize data using a data structure such as a heap. Dubois and Chhabra are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it enables users to quickly and easily grant access to new-resources and update access for existing resources, and identifies the user tag of the user upon receiving a user request to access the resource as taught by Chhabra (see Para [0002]).
However, Dubois and Chhabra do not explicitly teach “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”.
However, Patoureaux teaches “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node (see para [0044], a heap is a data structure that most often takes the form of a binary tree in which the key at a parent node (482) is larger than keys of its two children nodes (484) and so on. Hence, root (486) always holds the larger key value)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database to organize data using a data structure such as a heap. Dubois and Chhabra and Patoureaux are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it reduces risk of exhausting its computing capability, until it collapses, is becoming high unless to implement huge and expensive resources that will be in general under used as taught by Patoureaux (see Para [0010]).
As per claims 11, in addition to rejection to claim 1, Dubois further discloses “One or more non-transitory computer readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer- executable instructions cause the at least one processor to: (see Para [0032], memory 230 may include any type of dynamic storage device that may store information and/or instructions, for execution by processor 220, and/or any type of non-volatile storage device that may store information for use by processor).

With respect to claim 9 Dubois teaches a method for secondary tagging of data, comprising the steps of: a. receiving a data stream at a controller, wherein the data stream comprises a plurality of elements being directed into a data heap (see [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to ‘obtain data items (i.e. receiving a data stream)’, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage corresponding to data heap)),
b. applying a first data heap tagging application to a first subset of the elements in the data stream (see Para [0018], performing data tagging to tag a piece of data with classification tags and/or entity-relationship tags by the classification tagging application), 
f. after applying the first data heap tagging application and second data heap tagging application to the data stream, storing each element in the data stream in a data heap (see Para [0018] and [0042], a data processing module 330 may ‘perform RDF tagging on data items (i.e. first data heap tagging application)’, and an RDF tagging module may be accessible via an application programming interface may access an RDF tagging module to add, remove, and/or ‘modify an RDF tag to be applied to data items (i.e. second data heap tagging application)’ of a particular type, wherein the RDF tagging module may pull existing data items from common data format storage 350 and may perform re-tagging on the existing data items based on the re-configuration. (i.e. add, remove, and/or modify an RDF tag to be applied to data items such as adding a tag and adding new tag to a data item corresponding to ‘second data heap tagging application’)).  

However, Dubois does not explicitly teach “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node; wherein the first data heap tagging application searches for a match to a first target element; c. if a target element match is found by the first data heap tagging application, tagging the element having the matched target element; d. applying a second data heap tagging application to a second subset of the elements in the data stream, wherein the first subset of elements and second subset of elements are exclusive of each other, and wherein the second data heap tagging application searches each element in the second subset for a match to the target element; e. if the target element match is found by the second data heap tagging application, tagging the element having the matched target element”.
However, Chhabra teaches “wherein the first data heap tagging application searches each element in the first subset for a match to a target element (see Para [0052], ‘a principal with a certain tag (i.e. first target element)’ may only query other principals ‘with the same tag (i.e. matching element))’; 
c. if a target element match is found by the first data heap tagging application, tagging the element having the matched target element (see Para [0039], an authorized user may add, modify, or remove tags from a particular resource. Grouping an item into a first tag category of the matched tag categories performed to a first tag categories or groups). And (see Para [0041], the resource to have certain matching tags in order for the user to access the resource. For example, only individuals having a particular role may be authorized to access a resource, and those individuals may be associated with one or more tags that allow the individuals to access the resource); 
5d. applying a second data heap tagging application to a second subset of the elements in the data stream, wherein the first subset of elements and second subset of elements are exclusive of each other, and wherein the second data heap tagging application searches each element in the second subset for a match to the target element (see Para [0052], the service may identify ‘the tag(s) of the principal and the tag(s) of the resource (i.e. two different elements) to determine if any of the tag(s) match);
e. if the target element match is found by the second data heap tagging application, tagging the element having the matched target element (see Para [0083], the service may add or associate one or more tags of the creator with the resource, which may effectively "paint" the resource with one or more tags of the user, and by adding these tags, the resources may be attributed or linked to the user.  At the same time, in some instances, the user may be given access to the resources due to the matching of tags (or at least some of the tags) between the user and the resource.  The tags and tag values may be given to the resource in this operation); and 
e. if the target element match is found by the second data heap tagging application, tagging the element having the matched target element (see Para [0083], the service may add or associate one or more tags of the creator with the resource, which may effectively "paint" the resource with one or more tags of the user, and by adding these tags, the resources may be attributed or linked to the user.  At the same time, in some instances, the user may be given access to the resources due to the matching of tags (or at least some of the tags) between the user and the resource.  The tags and tag values may be given to the resource in this operation)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to organize data using a data structure such as a heap. Dubois and Chhabra are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it enables users to quickly and easily grant access to new-resources and update access for existing resources, and identifies the user tag of the user upon receiving a user request to access the resource as taught by Chhabra (see Para [0002]).
However, Dubois and Chhabra do not explicitly teach “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”.
However, Patoureaux teaches “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database to organize data using a data structure such as a heap. Dubois and Chhabra and Patoureaux are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it reduces risk of exhausting its computing capability, until it collapses, is becoming high unless to implement huge and expensive resources that will be in general under used as taught by Patoureaux (see Para [0010]).
As per claims 19, in addition to rejection to claim 9, Dubois further discloses “One or more non-transitory computer readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer- executable instructions cause the at least one processor to: (see Para [0032], memory 230 may include any type of dynamic storage device that may store information and/or instructions, for execution by processor 220, and/or any type of non-volatile storage device that may store information for use by processor).
Regarding claim 2 Dubois teaches steps (b) to (e) are performed before any element in the data stream is formatted into the data heap (see Para [0083], the process of FIG. 7 may include detecting a new data item (block 710) and generating a provenance record for the detected data item (block 720). For example, provenance engine 420 may receive an indication from data aggregation system 110 that a new data item has been stored in common data format storage 350).
Claim 12 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3 Dubois teaches steps (b) to (e) are performed before any element in the data stream is catalogued into the data heap (see Fig. 3A and [0023], data aggregation system 110 may ingest data items in various data formats and may convert the data items into a common data format). 
Claim 13 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4 Dubois teaches the step of tagging each element comprises the step of appending one or more of a text string, a number, or a code to the element (see Para [0096], a wellness system may aggregate the data from the various devices and to collect and analyze wellness information. Data aggregated from various devices for collecting wellness information teaches appending data to be aggregated)
Claim 14 is substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5 Dubois teaches the steps of tagging the element comprises the step of making a copy of the element and sending the copy of the element to one or both of an application programming interface or a tagged element database (see Para [0081], the processed data item may be provided to a data utilization system and/or to a user device (block 660). For example, once the data item is stored in common format data storage 350, an indication may be sent via API 355 to data utilization system 150 and/or to user device 160. As another example, common data storage 350 may make available an index of stored data items via API 355 to data utilization system 150 and/or to user device 160).
Claim 15 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6 Dubois teaches the step of tagging the element comprises the step of moving the element from the data stream such that the element is not stored in the data heap at step (f) (see Para [0044], schema repository 340 may store schemas for particular aggregation sockets 310 in which schema repository is not the data heap which is mapped to the common data format storage 350).
Claim 16 is substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7 Dubois and Chhabra combined teach a. after receiving the data stream at the controller, dividing the data stream into first and second data streams each containing a plurality of elements (see Dubois: Para [0042], a particular data processing module 330 may process data items: (1) before or after the data item is converted to the common data format; (2) received by data aggregation system; (3) of only some particular types; (4) associated with a particular aggregation socket; (5) associated with a particular entity ; (6) associated with a particular field of use; (7) associated with a particular time period, and/or ; (8) associated with another category. Here each category for data items teaches different data streams); 
b. applying the first data heap tagging application to one of the data elements in the first data stream (see Dubois: Para [0018], performing data tagging to a particular piece of data with classification tags by the classification tagging application, the first group tagging application), and simultaneously applying a third data heap tagging application to one of the data elements in the second data stream (see Dubois: Para [0042], a data processing module 330 may perform RDF tagging on data items converted to the common data format. An RDF tagging module may be accessible via an application programming interface (API) and an originating entity for a particular schema may access an RDF tagging module to add, remove, and/or modify an RDF tag to be applied to data items of a particular type. (i.e.  the tagging application for application data for the application is interpreted the third group tagging application), wherein the first and third data heap tagging applications search one of the data elements in the first data stream for a match to the first target element (see Dubois: Para [0018] and [0042], performing data tagging to tag a particular piece of data with classification categories associated with particular field of use, particular time period and Resource Description Framework (RDF). In which the RDF tagging module may add, remove, and/or modify an RDF tag to be applied to data items and the module may re-configured for re-tagging by add another RDF tag. Adding a tag and adding new tag to a data item teaches multiple tags of a data item, including field of use the first field tag and time period the second); 
c. if a first target element match is found by either the first or third data heap tagging applications, tagging the element having the matched first target element with the first tag (see Dubois: Para [0104], an application module may tag food entries based on food categories; and Chhabra: Para [0039], an authorized user may add, modify, or remove tags from a particular resource);  15Attorney Docket No. ACXM-00212-US 
d. applying the second data heap tagging application to one of the data elements in the first data stream, and simultaneously applying a fourth data heap tagging application to one of the data elements in the second data stream, wherein the second and fourth data heap tagging applications search each element in the second data stream for a match to the second target element (see Dubois: Para [0042], in addition to tagging incoming data items, if an RDF tagging module is re-configured to add another RDF tag to data items of a particular type, the RDF tagging module may pull existing data items from common data format storage 350 and may perform re-tagging on the existing data items based on the re-configuration); and 
e. if a second target element match is found by either the second or fourth data heap tagging applications, tagging the element having the matched second target element with the second tag (see Para [0052], ‘a principal with a certain tag (i.e. first target element)’ may only query other principals ‘with the same tag (i.e. matching element)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to organize data using a data structure such as a heap. Dubois and Chhabra are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it enables users to quickly and easily grant access to new-resources and update access for existing resources, and identifies the user tag of the user upon receiving a user request to access the resource as taught by Chhabra (see Para [0002]).
Claim 17 is substantially similar to claim 7, and therefore likewise rejected.
With respect to claim 21 Dubois teaches an apparatus for primary tagging of data, comprising: 
a. an input for receiving a data stream comprising a plurality of elements (see [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to ‘obtain data items (i.e. receiving a data stream)’; 
d. a data heap in communication with the one or more controllers and configured to receive the elements from the data stream (See [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to ‘obtain data items (i.e. receiving a data stream)’, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage corresponding to data heap). 
However, Dubois does not explicitly teach “b. a first data heap tagging application executing at one or more controllers in communication with the input, wherein the first 11data heap tagging application is configured to search one of the elements in the data stream for a match to a first target element, to tag matching elements with a first tag, and to divert such element if a match is found; c. a second data heap tagging application executing at one or more controllers in communication with the input, wherein the first data heap tagging application is configured to one of the elements in the data stream for a match to a second target element, to tag matching elements with a second tag, and to divert such element if a match is found; and wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”.
However, Chhabra teaches “b. a first data heap tagging application executing at one or more controllers in communication with the input, wherein the first 11data heap tagging application is configured to search one of the elements in the data stream for a match to a first target element, to tag matching elements with a first tag, and to divert such element if a match is found (see Para [0041], the resource to have certain matching tags in order for the user to access the resource. For example, only individuals having a particular role may be authorized to access a resource, and those individuals may be associated with one or more tags that allow the individuals to access the resource);
c. a second data heap tagging application executing at one or more controllers in communication with the input, wherein the first data heap tagging application is configured to one of the elements in the data stream for a match to a second target element (see Para [0041], the resource to have certain matching tags in order for the user to access the resource. For example, only individuals having a particular role may be authorized to access a resource, and those individuals may be associated with one or more tags that allow the individuals to access the resource), to tag matching elements with a second tag, and to divert such element if a match is found (see Para [0083], the service may add or associate one or more tags of the creator with the resource, which may effectively "paint" the resource with one or more tags of the user, and by adding these tags, the resources may be attributed or linked to the user.  At the same time, in some instances, the user may be given access to the resources due to the matching of tags (or at least some of the tags) between the user and the resource.  The tags and tag values may be given to the resource in this operation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to organize data using a data structure such as a heap. Dubois and Chhabra are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it enables users to quickly and easily grant access to new-resources and update access for existing resources, and identifies the user tag of the user upon receiving a user request to access the resource as taught by Chhabra (see Para [0002]).
However, Dubois and Chhabra do not explicitly teach “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node”.
However, Patoureaux teaches “wherein the data heap comprises a binary tree in which a key value in each of a plurality of parent nodes is always greater than or equal to a key value in a corresponding child node or always less than or equal to the key value in such corresponding node (see para [0044], a heap is a data structure that most often takes the form of a binary tree in which the key at a parent node (482) is larger than keys of its two children nodes (484) and so on. Hence, root (486) always holds the larger key value)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database to organize data using a data structure such as a heap. Dubois and Chhabra and Patoureaux are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it reduces risk of exhausting its computing capability, until it collapses, is becoming high unless to implement huge and expensive resources that will be in general under used as taught by Patoureaux (see Para [0010]).
Regarding claim 22 Dubois teaches one data source configured to generate the data stream, wherein the data source is in communication with the one or more controllers (See [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to obtain data items, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage).  
 
Regarding claim 27, the claim is rejected by the same rationale as stated in claim 26 rejection. Patoureaux further teaches wherein the first and second data heap tagging applications are configured to execute simultaneously (see Para [0024], the processes (105) are software tasks that execute concurrently on a processor under the control of an operating system such as `UNIX` or `LINUX` often used to operate the servers and computers, and Para [0045], further teaches ‘processes are software tasks’, for example,  "Fare Learning Component" (110) which is able to process numerous destination fare paths in an efficient manner from the data structures of the invention (graph and contextual trees) that are built and maintained from the availability and fare data bases constantly updated by the carriers and other providers of such services).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database to organize data using a data structure such as a heap. Dubois and Chhabra and Patoureaux are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it reduces risk of exhausting its computing capability, until it collapses, is becoming high unless to implement huge and expensive resources that will be in general under used as taught by Patoureaux (see Para [0010]).

Regarding claim 28 Dubois and Chhabra combined teach wherein the first and second target elements are the same (see Chhabra: Para [0020], the tags of resources may be the same or similar to the tags of the principals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to organize data using a data structure such as a heap. Dubois and Chhabra are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it enables users to quickly and easily grant access to new-resources and update access for existing resources, and identifies the user tag of the user upon receiving a user request to access the resource as taught by Chhabra (see Para [0002]).
 
Regarding claim 30, the claim is rejected by the same rationale as stated in claim 29 rejection. Patoureaux further teaches the first and second data heap 23Attorney Docket No. ACXM-00212-US tagging applications are configured to execute simultaneously (see Para [0024], the processes (105) are software tasks that execute concurrently on a processor under the control of an operating system such as `UNIX` or `LINUX` often used to operate the servers and computers, and Para [0045], further teaches ‘processes are software tasks’, for example,  "Fare Learning Component" (110) which is able to process numerous destination fare paths in an efficient manner from the data structures of the invention (graph and contextual trees) that are built and maintained from the availability and fare data bases constantly updated by the carriers and other providers of such services).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database to organize data using a data structure such as a heap. Dubois and Chhabra and Patoureaux are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it reduces risk of exhausting its computing capability, until it collapses, is becoming high unless to implement huge and expensive resources that will be in general under used as taught by Patoureaux (see Para [0010]).
  
Claims 23-25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubois in view of Chhabra and Patoureaux, and in view of Guobin SHEN et al. (U.S. Patented Application Number US 2019/0190908 A1, hereinafter “Shen”). 

Regarding claim 23 is rejected by the same rationale as stated in claim 21 rejection as above. Dubois, Chhabra and Patoureaux do not explicitly teach “the controller is further 22Attorney Docket No. ACXM-00212-US configured to divide the data stream into first and second data streams”.
However, Shen teaches the controller is further 22Attorney Docket No. ACXM-00212-US configured to divide the data stream into first and second data streams (see Para [0029], the meeting information may include any number of different data streams, for example a display position stream (DPS) including video of any displays 25 used during the meeting, one or more attendee position streams (APS) including video of attendees of the meeting, one or more voice streams (VS) including audio of the attendees, one or more caption streams (CS) associated with the voice stream(s) (i.e. plurality of data streams)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Shen’s method for managing an access control of a meeting by using a mobile computing device to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Shen are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it improves security and access-efficiencies associated with logging and reviewing event content efficiently as taught by Shen (see Para [0072]).

Regarding claim 24, the claim is rejected by the same rationale as stated in claim 23 rejection. Shen further teaches the first data heap tagging application is configured to search only the elements in the first data stream (see Shen: Para [0071], selection from the user may then be received, including search criteria associated with the different data streams and options discussed above. For example, the user may be able to pick a particular topic to follow, input one or more key words, identify an attendee of the meeting (e.g., associated with the tagging described above), choose a particular display 25 to view, and/or select a time period within the meeting. Based on these selections, any number of different searches and/or filters of the separated data streams may then be applied (i.e. different tagging applications and each application searching elements in different data streams)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Shen’s method for managing an access control of a meeting by using a mobile computing device to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Shen are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it improves security and access-efficiencies associated with logging and reviewing event content efficiently as taught by Shen (see Para [0072]).

Regarding claim 25, the claim is rejected by the same rationale as stated in claim 24 rejection. Shen further teaches the second data heap tagging application is configured to search only the elements in the second data stream (see Shen: Para [0071], selection from the user may then be received, including search criteria associated with the different data streams and options discussed above. For example, the user may be able to pick a particular topic to follow, input one or more key words, identify an attendee of the meeting (e.g., associated with the tagging described above), choose a particular display 25 to view, and/or select a time period within the meeting. Based on these selections, any number of different searches and/or filters of the separated data streams may then be applied (i.e. different tagging applications and each application searching elements in different data streams)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Shen’s method for managing an access control of a meeting by using a mobile computing device to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Shen are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it improves security and access-efficiencies associated with logging and reviewing event content efficiently as taught by Shen (see Para [0072]).
Regarding claim 31, the claim is rejected by the same rationale as stated in claim 30 rejection. Shen further teaches wherein the first data heap tagging application is configured to search a first subset of the elements in the data stream, and the second data heap tagging application is configured to search a second subset of the elements in the data stream (see Shen: Para [0071], selection from the user may then be received, including search criteria associated with the different data streams and options discussed above. For example, the user may be able to pick a particular topic to follow, input one or more key words, identify an attendee of the meeting (e.g., associated with the tagging described above), choose a particular display 25 to view, and/or select a time period within the meeting. Based on these selections, any number of different searches and/or filters of the separated data streams may then be applied (i.e. different tagging applications and each application searching subset of the elements in different data streams)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Shen’s method for managing an access control of a meeting by using a mobile computing device to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Shen are in the same field of invention because all of them teach tag management. One would have been motivated to make this modification because it improves security and access-efficiencies associated with logging and reviewing event content efficiently as taught by Shen (see Para [0072]).
 
Claims 8, 10, 18, 20, 26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubois in view of Chhabra and Patoureaux, and in view of Yuancheng CAO et al. (U.S. Patented Application Number US 20150234927 A1, hereinafter “Cao”). 

Regarding claim 8 is rejected by the same rationale as stated in claim 7 rejection as above. Dubois, Chhabra and Patoureaux do not explicitly teach “the step of running the first and third data heap tagging applications on different physical processors, and the step of running the second and fourth data heap tagging applications on different physical processors”. 
However, Cao teaches “the step of running the first and third data heap tagging applications on different physical processors, and the step of running the second and fourth data heap tagging applications on different physical processors (see Para [0008], the one or more programs being configured to be executed by the one or more processors, and the one or more programs including instructions used for executing the following operations: acquiring a search word and converting the search word to a tag in a pre-constructed tag library, each tag in the tag library corresponding to one category of applications). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Cao’s method for searching and tagging application to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Cao are in the same field of invention because all of them teach tag management. One would have been motivated to match search terms and tags in a flexible manner by converting a search term to a tag in a pre-constructed tag library so as to search for the application according to the tag. Thus, the search of application is made to be less limited and more flexible as taught by Cao (see Para [0005]).

Claim 18 is substantially similar to claim 8, and therefore likewise rejected.

Regarding claim 10, the claim is rejected by the same rationale as stated in claim 9 rejection. Cao further teaches the step of running the first and second data heap tagging applications on different physical processors (see Para [0008], the one or more programs being configured to be executed by the one or more processors, and the one or more programs including instructions used for executing the following operations: acquiring a search word and converting the search word to a tag in a pre-constructed tag library, each tag in the tag library corresponding to one category of applications). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dubois’s method for aggregating data items, converting and storing converted for providing utilization with the teachings of Chhabra’s system for accessing tag management using a content tags to include the teaching of Patoureaux’s method of building an actual travel fare database  with the teaching of Cao’s method for searching and tagging application to organize data using a data structure such as a heap. Dubois, Chhabra, Patoureaux and Cao are in the same field of invention because all of them teach tag management. One would have been motivated to match search terms and tags in a flexible manner by converting a search term to a tag in a pre-constructed tag library so as to search for the application according to the tag. Thus, the search of application is made to be less limited and more flexible as taught by Cao (see Para [0005]).

Claims 20, 26 and 29 are substantially similar to claim 10, and therefore likewise rejected.


                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yue; Jonathan Zhanjun discloses US 2014/0337375 A1 computer devices and methods for storing, indexing and searching data in computer memory.
Abrashkevich, Alexander et al. discloses US 2004/0221120 A1 defensive heap memory management.

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/           Examiner, Art Unit 2169                                                                                                                                                                                                        05/28/2022

/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169